 1
     John Metsker, Esq. SBN 268977
 2   THE METSKER LAW FIRM
 3   P.O. Box 590881
     San Francisco, CA 94159
 4
     Phone: 866-342-6180
 5   Fax: 415-500-4081
 6
     jmetsker@metskerlaw.com
     Attorney for Plaintiff
 7

 8

 9                         UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11
     JAMARR A. JOHNSON,                       No. 2:20-cv-01093-CKD
12
                      Plaintiff,
13                                            STIPULATION AND ORDER FOR THE
     v.                                       AWARD OF ATTORNEY FEES
14                                            PURSUANT TO THE EQUAL ACCESS
     ANDREW SAUL,
15   Commissioner of Social Security,         TO JUSTICE ACT, 28 U.S.C. § 2412(d)

16                    Defendant.
17

18

19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
21
     attorney fees under the Equal Access to Justice Act (EAJA) in the amount of FOUR
22

23   THOUSAND FIVE HUNDRED TWENTY NINE DOLLARS AND SIXTY
24   CENTS ($4,529.60). This amount represents compensation for all legal services
25
     rendered and costs incurred on behalf of Plaintiff, to date, by counsel in connection
26

27   with this civil action, in accordance with 28 U.S.C. § 2412(d).
28
 1           After the Court issues an order for EAJA fees and expenses to Plaintiff, the
 2
     government will consider the matter of Plaintiff’s assignment of EAJA fees and
 3

 4   expenses to Plaintiff's attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010),
 5   the ability to honor the assignment will depend on whether the fees, expenses are
 6
     subject to any offset allowed under the United States Department of the Treasury’s
 7

 8   Offset Program. After the order for EAJA fees and expenses is entered, the
 9   government will determine whether they are subject to any offset.
10
             Fees and expenses shall be made payable to Plaintiff, but if the Department
11

12   of the Treasury determines that Plaintiff does not owe a federal debt, then the
13   government shall cause the payment of fees to be made directly to Plaintiff’s
14
     counsel, John D. Metsker, pursuant to the assignment executed by Plaintiff. Any
15

16   payments made shall be delivered to Plaintiff’s counsel.
17           This stipulation constitutes a compromise settlement of Plaintiff's request for
18
     EAJA attorney fees and expenses, and does not constitute an admission of liability
19

20   on the part of Defendant under the EAJA. Payment of the agreed amount shall
21
     constitute a complete release from, and bar to, any and all claims that Plaintiff
22
     and/or Plaintiff's counsel may have relating to EAJA attorney fees and expenses in
23

24   connection with this action.
25
     /////
26
     /////
27

28   /////

                                                 2
 1         This award is without prejudice to the rights of Plaintiff's counsel to seek
 2
     Social Security Act attorney fees under 42 U.S.C. § 406, subject to the offset
 3

 4   provisions of the EAJA.
 5

 6
     Respectfully submitted,
 7

 8   Dated: May 11, 2021               By: /s/ John David Metsker
 9                                         JOHN DAVID METSKER
                                           Attorney for Plaintiff
10

11

12   Dated: May 11, 2021                    McGREGOR W. SCOTT
13                                          United States Attorney
                                            DEBORAH LEE STACHEL
14                                          Regional Chief Counsel, Region IX
15                                          Social Security Administration
16                                    By: /s/ Lara A. Bradt*
17                                        LARA A. BRADT
                                          *as authorized via email on May 11, 2021
18                                        Special Assistant United States Attorney
19                                        Attorneys for Defendant
20

21                                         ORDER
22           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
23
     Dated: May 13, 2021
24                                             _____________________________________
25                                             CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
26

27

28


                                               3
